DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014 007352 A1 in view of EP 1 784 871 A1.
Regarding claim 1, DE discloses an overvoltage protection device with at least one overvoltage protection unit, composed of a base part and a plug part connectable to the base part (11), which accommodates means for protecting against overvoltage, wherein insulated electrical conductors (8) can be introduced into the base part (11), which are contacted by means of vampire or cutting clamps while penetrating the conductor insulation (14), and contact surfaces located in the base part, which correspond to mating contact surfaces on the bottom of the plug part, the base part (11) is realized to be multi-part and is composed of a bottom part and a lever part (12), wherein the bottom part is configured as a core plate (18) and has a plurality of grooves (19) extending in parallel for inserting and accommodating the insulated electrical conductors (8), and on one side of the bottom part and extending in parallel to 
EP device discloses the grooves are provided on the bottom part (1) and the level part (3), at one level end nonetheless has lateral axle stubs (12) which engage the hook-like projections (11) and the displacement terminal (4) is in the vicinity of the axle stubs (12). 
	It would have been obvious to one having ordinary skill in the art to have the grooves are provided on the bottom part and the level part, at one level end nonetheless has lateral axle stubs which engage the hook-like projections and the displacement terminal is in the vicinity of the axle stubs such as disclosed In EP in order to upgrade the voltage protection in DE allowing a tool-free system and fast installation. 


	Regarding claim 3, DE and EP disclose the groove depth substantially corresponds to the diameter of the conductor (14) including the insulation.
Regarding claim 4, DE and EP disclose the lever part (12) is actuated, the respective cutting clamp cuts through and displaces the insulation of the respectively inserted conductor (14) and contacts the conductor core over a large area and at the circumferential side.
Regarding claim 5, DE and EP disclose a window-like breakthrough for recognizing the position of the conductor (14) and cutting clamp is formed in the lateral surface of the bottom part (see DE fig. 3; EP fig. 1) .
Regarding claim 7, DE and EP disclose the lever part (12) can be hung into the hook-shaped protrusions of the bottom part with its axle stubs.
Regarding claim 9, DE and EP disclose the cutting area, the cutting clamps have protrusions) extending toward the groove (19) sidewalls, which engage into guiding recesses within the bottom part when the closing movement of the lever part (12) toward the bottom part is executed. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014 007352 A1 in view of EP 1 784 871 A1 as applied to claims 1-5 above, and further in view of WO 99/04455 A1.
DE and EP disclose a recess having clamping lugs for assembly to a top hat rail is provided at the underside of the bottom part (see DE: paragraph 2 )  and fig. 22 of WO).
Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014 007352 A1 in view of EP 1 784 871 A1 as applied to claims 1-5 above, and further in view of DE  37 08 782 A1
Regarding claim 8, DE and EP disclose the respective cutting clamp is configured as a punched and bent part and is attached at the underside of the lever part (12) in a longitudinal recess (see EP: fig. 1b; DE 37 08 782 A1: fig. 1). 
Regarding claim 10, DE and EP disclose the underside of the lever part (12) has a setback portion, which is complementary to a longitudinal recess in the bottom part (1), which recess extends in parallel to the respective groove (12), so that the lever is guided when closing, and a form closure between the lever part (12) and the bottom part is given when the closing movement is completed or see DE 37 08 782 A1: fig. 1. 
                                                   Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  02/27/2021